Citation Nr: 1408893	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-48 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the claim of whether the character of the appellant's discharge is a bar to VA benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1962 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appellant testified at an August 2013 Central Office hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that VA has failed to obtain his entire service personnel file, and that the missing documents would be relevant as to the events in service that lead to his discharge.  VA obtained a portion of the appellant's service personnel records in August 2003.  Those records only addressed the period from August 1963 through the time of the appellant's discharge, as the only records sought were those related to the "facts and circumstances of discharge."  VA is obligated to obtain the complete service personnel file, as the records are relevant to the appellant's claim.  38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the appellant's complete service personnel file.

2.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

